             Case 3:20-cv-06127-WHO Document 37 Filed 11/20/20 Page 1 of 4



1    Mark L. Whitaker (Pro Hac Vice)              Tharan Gregory Lanier (SBN 138784)
     MWhitaker@mofo.com                           tglanier@JonesDay.com
2    Mary Prendergast (CA BAR NO. 272737)         Nathaniel P. Garrett (SBN 248211)
     MPrendergast@mofo.com                        ngarrett@JonesDay.com
3    MORRISON & FOERSTER LLP                      JONES DAY
     2000 Pennsylvania Avenue, NW                 555 California Street, 26th Floor
4    Washington, D.C 20006-1888                   San Francisco, CA 94104
     Telephone:   (202) 887-1500                  Telephone:     +1.415.626.3939
5    Facsimile:   (202) 887-0763                  Facsimile:     +1.415.875.5700

6    Jack W. Londen (CA BAR NO. 85776)            Joshua L. Fuchs (Pro Hac Vice)
     JLonden@mofo.com                             jlfuchs@JonesDay.com
7    MORRISON & FOERSTER LLP                      JONES DAY
     425 Market Street                            717 Texas Street, Suite 3300
8    San Francisco, California 94105-2482         Houston, TX 77002
     Telephone:    (415) 268-7000                 Telephone:    +1.832.239.3719
9    Facsimile:    (415) 268-7522                 Facsimile:    +1.832.239.3600

10   Roman Swoopes (CA BAR NO. 274167)            J. Christopher Carraway (Pro Hac Vice)
     RSwoopes@mofo.com                            chris.carraway@klarquist.com
11   MORRISON & FOERSTER LLP                      Roy Chamcharas (Pro Hac Vice)
     755 Page Mill Road                           roy.chamcharas@klarquist.com
12   Palo Alto, California 94304-1018
     Telephone:     (650) 813-5600                Klaus H. Hamm (State Bar No. 224905)
13   Facsimile:     (650) 494-0792                klaus.hamm@klarquist.com
                                                  John D. Vandenberg (Pro Hac Vice)
14   Counsel for Plaintiff                        john.vandenberg@klarquist.com
     Teradata US, Inc.                            KLARQUIST SPARKMAN, LLP
15                                                121 SW Salmon Street, Suite 1600
                                                  Portland, OR 97204
16                                                Telephone:      +1.503.595.5300
                                                  Facsimile:      +1.503.595.5301
17
                                                  Attorneys for Defendants SAP SE, SAP
18                                                AMERICA, INC., and SAP LABS, LLC

19
                                   UNITED STATES DISTRICT COURT
20
                                  NORTHERN DISTRICT OF CALIFORNIA
21
     TERADATA US, INC.,                           Case No. 3:20-cv-06127-WHO
22
                    Plaintiffs,                   STIPULATION AND [PROPOSED]
23                                                ORDER REGARDING SCHEDULE
            v.                                    FOR MOTION TO DISMISS FIRST
24
                                                  AMENDED COMPLAINT AND CASE
     SAP SE, SAP AMERICA, INC., and SAP           MANAGEMENT CONFERENCE
25
     LABS, LLC,
26
                    Defendants.
27

28

     STIPULATION RE: SCHEDULE FOR MOTION TO DISMISS FIRST AMENDED COMPLAINT AND CMC
     CASE NO. 3:20-CV-06127-WHO
     sf-4379829
              Case 3:20-cv-06127-WHO Document 37 Filed 11/20/20 Page 2 of 4



1            Teradata US, Inc. (“Teradata”) filed its first amended complaint on November 13, 2020.

2    (ECF No. 32.) SAP SE, SAP America, Inc., and SAP Labs, LLC (collectively “SAP”) filed a

3    motion to dismiss the first amended complaint on November 18, 2020. (ECF No. 34.) The

4    hearing for SAP’s motion to dismiss is currently noticed for December 23, 2020. (ECF No. 34.)

5    Further, a case management conference is currently scheduled for December 1, 2020. (ECF No.

6    16.) In order to avoid burdening the Court and the parties during the holiday season, the parties

7    jointly request that the Court continue the dates of the case management conference and hearing

8    on SAP’s motion to dismiss and extend the associated briefing deadlines on the motion to

9    dismiss. Subject to the Court’s approval, the parties HEREBY STIPULATE and agree through

10   their respective counsel of record to the following schedule:

11
                             Event                            Current Date          Proposed Date
12
      Deadline for Teradata to file its opposition to      December 2, 2020       December 11, 2020
13    SAP’s motion to dismiss.
      Deadline for SAP to file a reply in support of its   December 9, 2020       December 23, 2020
14    motion to dismiss.
15    Hearing date for SAP’s motion to dismiss.            December 23, 2020      January 6, 2020
                                                                                  (subject to the
16                                                                                availability of the
                                                                                  Court)
17    Case management conference.                          December 1, 2020       January 6, 2020
                                                                                  (subject to the
18                                                                                availability of the
19                                                                                Court)

20           These dates have not been previously modified. Further, changing these dates will not

21   affect the schedule for the rest of the case.

22

23

24

25

26
27

28
                                                     -1-
     STIPULATION RE: SCHEDULE FOR MOTION TO DISMISS FIRST AMENDED COMPLAINT AND CMC
     CASE NO. 3:20-CV-06127-WHO
     sf-4379829
              Case 3:20-cv-06127-WHO Document 37 Filed 11/20/20 Page 3 of 4



1    Dated: November 19, 2020                     Respectfully submitted,

2                                          By:    By: /s/ Tharan Gregory Lanier
                                                      Tharan Gregory Lanier
3
                                                  Counsel for Defendants SAP SE, SAP AMERICA,
4
                                                  INC., and SAP LABS, LLC
5
     Dated: November 19, 2020                     Respectfully submitted,
6
                                                  By: /s/ Mark L. Whitaker
7                                                     Mark L. Whitaker

8                                                 Counsel for Plaintiff Teradata US, Inc.

9

10

11                                        ECF ATTESTATION
12          I, Mark L. Whitaker, hereby attest pursuant to Local Rule 5-1(i)(3) that the concurrence
13   to the filing of this document has been obtained from each signatory hereto.
14
      Dated: November 19, 2020                By: /s/ Mark L. Whitaker
15                                                Mark L. Whitaker
16                                                Counsel for Plaintiff Teradata US, Inc.
17

18

19

20

21

22

23

24

25

26
27

28                                                 -2-

     STIPULATION RE: SCHEDULE FOR MOTION TO DISMISS FIRST AMENDED COMPLAINT AND CMC
     CASE NO. 3:20-CV-06127-WHO
     sf-4379829
             Case 3:20-cv-06127-WHO Document 37 Filed 11/20/20 Page 4 of 4



1                                   [PROPOSED] ORDER

2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

3

4    Dated: November 20, 2020
                                            William H. Orrick
5                                           United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             -1-
     [PROPOSED] ORDER ON STIP. RE: SCHEDULE FOR MOT. TO DISMISS FIRST AM. COMPL. AND CMC
     CASE NO. 3:20-CV-06127-WHO
     sf-4379829
